Citation Nr: 0708705	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  06-06 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral lung 
condition. 

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for anxiety. 

5.  Entitlement to service connection for headaches secondary 
to sinusitis. 

6.  Entitlement to service connection for bilateral hearing 
loss. 

7.  Entitlement to service connection for tinnitus. 

8.  Entitlement to service connection for bilateral 
arthritis. 

9.  Entitlement to nonservice-connected pension. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1965 to November 
1969. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In that rating decision the RO denied service connection for 
a bilateral lung condition, depression, PTSD, anxiety, 
headaches secondary to sinusitis, bilateral hearing loss, 
tinnitus, and bilateral arthritis.  The RO also denied 
entitlement to a nonservice-connection pension.  

The issues of service connection for PTSD, bilateral 
arthritis, and a nonservice-connected pension are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have a bilateral lung 
disability.

2.  The veteran does not currently have a depressive 
disorder. 

3.  The veteran does not currently have an anxiety disorder. 
4.  The veteran's does not currently have headaches secondary 
to sinusitis. 

5.  The veteran's does not currently have a left ear hearing 
loss disability.  

6.  The veteran's current right ear hearing loss disability 
first manifested many years after service.  It is not related 
to the veteran's service or to any incident therein (such as 
noise exposure).  

7.  The veteran's tinnitus is not related to service. . 


CONCLUSIONS OF LAW

1.  A bilateral lung disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5107(West 
2002); 38 C.F.R. § 3.303(2006).

2.  A depressive disorder was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 5107(West 2002); 38 
C.F.R. § 3.303(2006).

3.  An anxiety disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 5107(West 2002); 38 
C.F.R. § 3.303(2006).

4.  Headaches secondary to sinusitis were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006). 

5.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

6.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5107(West 2002); 38 C.F.R. § 
3.303(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, lay statements in support of his claim, VA 
compensation and pension examination reports, private 
treatment records, and VA medical records. Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Service connection is granted where a claimant currently has 
a disease or injury incurred in active service, or if a pre- 
existing disease or injury becomes aggravated during active 
service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2006). Essentially, service connection requires evidence of: 
(1) a current disability; (2) some injury or incident in 
service giving rise to current disability; and (3) causal 
nexus between the two. See, e.g., Pond v. West, 12 Vet. App. 
341 (1999). Service connection also is allowed for any 
disease diagnosed after discharge if all the evidence shows 
that it was incurred in service. 38 C.F.R. § 3.303(d) (2005).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).  

Bilateral Lung Disorder
The veteran seeks service connection for an unspecified 
bilateral lung disorder.  Service medical records reflect no 
complaints of or treatment for a lung condition during active 
service.  The veteran underwent a VA respiratory examination 
in June 2003.  On examination, his lungs were clear to 
auscultation without rales, rhonchi, wheezing, and resonant 
to percussion.  A chronic condition affecting the lungs was 
not diagnosed.  October 2003 VA treatment records reflect no 
cough on examination of the chest.  The veteran's chest was 
clear to auscultation.  In April 2004 the veteran 
demonstrated good air movement bilaterally with clear breath 
sounds on examination of his chest.  The evidence indicates 
that the veteran has not been diagnosed with a bilateral lung 
disability and there is no evidence of record indicating that 
he has a bilateral lung disability.  The preponderance of the 
evidence is, therefore, against the claim of entitlement to 
service connection for a bilateral lung disorder and service 
connection is not warranted.

Depression and Anxiety
The veteran claims service connection for depression and 
anxiety related to his experiences in service.  Service 
medical records reflect no complaints of or treatment for any 
psychiatric condition.  October 2003 VA treatment records 
reflect no diagnosis of depression and no complaints of 
anxiety.  The veteran underwent a VA PTSD examination in 
September 2004.  Although the examiner concluded that the 
veteran's anxiety and depressive symptoms contributed to his 
difficulty adjusting to societal norms; no diagnosis of an 
independent depressive or anxiety disorder was made.  The 
evidence indicates that the veteran has not been diagnosed 
with either a depressive disorder or an anxiety disorder 
based on the Diagnostic and Statistical Manual of Mental 
Disorders, 4th Ed. (DSM-IV).  Since there is no current 
diagnosis of depression or an anxiety disorder, the 
preponderance of the evidence is against the claim and 
service connection is not warranted.

Headaches Secondary to Sinusitis
The veteran contends that he currently experiences headaches 
secondary to sinusitis, which was incurred during service and 
for which he is service connected.  October 1965 service 
medical records reflect no complaints of either headaches or 
sinusitis and no abnormalities noted on examination.  In 
March 1966 the veteran was attacked by civilians and his 
nasal bone fractured, with displacement of the cartilaginous 
septum.  In April 1966 he underwent corrective nasal septal 
surgery.  In January 1967 the veteran sought treatment for 
malaise, high temperature, and throat pain.  On examination 
his pharynx was injected.  The veteran's symptoms were 
treated with fluids, aspirin, and bed rest; however, no 
diagnosis was reached. In February 1968 the veteran 
complained of a cold for three days, with sinus congestion 
and cough.  Again, no diagnosis was reached.  The veteran's 
separation examination is not available.  The veteran's post-
service medical records do not reflect complaints of or 
treatment for headaches.

The veteran underwent a VA sinus examination in September 
2004.  He did not report experiencing headaches.  The 
examiner observed a small degree of erythema suggestive of 
allergic disease bilaterally.  However, no evidence of active 
infection was noted.  The examiner diagnosed intermittent 
sinusitis; however, a headache disorder was not diagnosed.  
Since there is no current diagnosis of a headache disorder, 
the preponderance of the evidence is against the claim.

Hearing Loss and Tinnitus
For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's October 1965 report of medical history reflects 
no complaints of hearing loss, and no conditions affecting 
the ears or eardrums were noted at induction into service.  
Audiometric testing revealed hearing within normal limits.  
No complaints, treatment or diagnosis of hearing loss or 
tinnitus were noted during service.  The veteran's separation 
examination is not available.  

The veteran underwent a VA audiological examination in 
September 2004.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
40
45
LEFT
25
25
30
35
30

The average pure tone threshold in the right ear was 38 
decibels, and the average in the left ear was 30.  Speech 
audiometric testing revealed speech recognition ability of 98 
percent bilaterally.  The veteran complained of intermittent 
tinnitus. 
With regard to his left ear, the September 2004 VA 
audiological evaluation does not show current hearing loss 
disability, pursuant to 38 C.F.R. § 3.385.  The September 
2004 examination reflects a current hearing loss disability, 
as defined by 38 C.F.R. § 3.385, only in the right ear.  
However, there is no competent medical evidence that any 
current right ear hearing loss disability is due to the 
veteran's active military service.

After review of the veteran's claims file, a state licensed 
audiologist concluded that the veteran's hearing loss and 
tinnitus are not related to noise exposure during service.  
There is no competent medical evidence to the contrary.  To 
the extent that the veteran ascribes his current hearing loss 
to exposure to aircraft engine noise during service, his 
opinion is not probative, because he lacks the medical 
expertise to opine on matters requiring knowledge of medical 
principles or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The preponderance of the evidence is against a finding that a 
bilateral hearing loss disability was incurred in or 
aggravated by the veteran's active service and service 
connection is not warranted.

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, in a September 
2004 letter, the RO notified him of the information and 
evidence needed to establish entitlement to service-
connection; informed him of the evidence he was required to 
submit, including any evidence in his possession; and 
informed him of the evidence that the RO would obtain on his 
behalf.  Notification regarding effective dates and increased 
rates of compensation was provided in March 2006.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service, private, and VA medical records, and provided 
the veteran VA medical examinations in June 2003 and 
September 2004.  The veteran has not indicated the existence 
of any other evidence that is relevant to this appeal.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating this claim. 


ORDER

1.  Entitlement to service connection for bilateral lung 
condition is denied. 

2.  Entitlement to service connection for depression is 
denied.

3.  Entitlement to service connection for anxiety is denied. 

4.  Entitlement to service connection for headaches secondary 
to sinusitis is denied. 

5.  Entitlement to service connection for bilateral hearing 
loss is denied. 

6.  Entitlement to service connection for tinnitus is denied. 


REMAND

The veteran seeks service connection for bilateral arthritis, 
although he did not specify which joint systems are currently 
affected by arthritis.  Service connection was established 
for residuals of a right fifth metacarpal fracture in July 
2003.  
A June 2003 VA joints examination revealed x-ray evidence of 
arthritis in the right wrist.  The examiner did not diagnose 
arthritis affecting any other joint system and did not reach 
an opinion regarding whether the veteran's current arthritis 
of the right wrist is a residual of his service-connected 
right wrist fracture.  

In November 2004, the RO denied the benefits sought on 
appeal.  The veteran perfected his appeal and his claim was 
certified to the Board in June 2006. In August 2006 and 
February 2007 the Board received additional evidence in 
support of the veteran's claim.  

The record contains evidence that is potentially relevant to 
the veteran's claim that has not been considered by the RO.  
With regard to the claim for nonservice-connected pension, in 
February 2007 the veteran submitted medical evidence related 
to his January 2007 hospitalization for an acute myocardial 
infarction.  With regard to his claim for service connection 
for PTSD, in August 2006 the veteran submitted April 1967 
deck log books from the National Archives that document a 
hydraulic shop fire that burned several service members on 
the U. S. S. Ticonderoga.  Service personnel records confirm 
that the veteran served on the
U. S. S. Ticonderoga from December 17, 1966 to April 27, 
1967.  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  
38 C.F.R. §§ 19.37, 20.1304(c) (2006).  As the veteran has 
specifically not waived initial RO consideration of this 
evidence, a remand to the RO is necessary.  38 C.F.R. § 19.9 
(2006).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a PTSD 
examination to determine (a) whether the 
veteran current meets the DSM-IV criteria 
for a diagnosis of PTSD, and (2) whether 
it is at least as likely as not (that is, 
probability of 50 percent or better) that 
the diagnosed PTSD is related to the 
verified hydraulic shop fire on the U. S. 
S. Ticonderoga.  The claims folder should 
be made available to the examiner for 
review and the examiner should acknowledge 
such review in the examination report.  

2.  Request a VA medical opinion as to 
whether it is as least as likely as not 
(that is, probability of 50 percent or 
better) that the veteran's current right 
wrist arthritis is related to or a residual 
of his service-connected right wrist 
disability.  The claims file must be made 
available to and be reviewed by the 
examiner.  

3.  The RO should readjudicate the claim on 
appeal, with application of all appropriate 
laws and regulations, and consideration of 
all evidence obtained subsequent to the 
December 2005 statement of the case.  

4.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issues on appeal.  When 
readjudicating the pension issue, the RO 
should prepare a supplemental statement of 
the case (SSOC) that lists and rates each 
of the disabilities considered for the 
non-service-connected pension claim.  If 
the veteran still does not meet the 
percentage requirements for permanent 
total disability for pension purposes, the 
RO should consider whether it is 
appropriate to refer the case for extra-
schedular consideration under 38 C.F.R. §§ 
3.321(b)(2).  

If any benefit sought remains denied, the 
claimant should be provided a supplemental 
statement of the case and given the 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


